                Case 2:19-cv-00217-CMR Document 18 Filed 01/16/20 Page 1 of 8



                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREA WHITEFIELD,                                  :
              Plaintiff,                            :
    v.                                              :       CIVIL ACTION NO. 19-217
                                                    :
NATIONSTAR MORTGAGE, LLC                            :
s/b/m to Seterus, Inc.,                             :
                      Defendant.                    :

                                        MEMORANDUM OPINION

Rufe, J.                                                                                   January 15, 2020

               Plaintiff Andrea Whitefield, through counsel, has sued Defendant Seterus, Inc., 1 her

mortgage loan servicer, for violations of the Fair Credit Reporting Act, breach of contract, and

unjust enrichment. She seeks to bring both the breach of contract claim and the unjust

enrichment claim on behalf of a class of similarly situated borrowers. Defendant has moved to

dismiss the breach of contract and unjust enrichment claims.

       I.         BACKGROUND

               In 2008, Plaintiff bought a home in Philadelphia, borrowing $60,000 from Bank of

America in the form of a mortgage note secured by a deed of trust on the property. 2 About seven

years later, Defendant began servicing that loan. 3 Shortly thereafter, Plaintiff filed for chapter 13

bankruptcy. 4 Plaintiff’s arrears on the mortgage were part of the chapter 13 reorganization plan. 5




1
 Seterus, Inc. was sold to Nationstar Mortgage, LLC d/b/a Mr. Cooper on February 28, 2019. The parties have
continued to refer to Defendant as “Seterus, Inc.”
2
    Amend. Compl. ¶¶ 9–10.
3
    Id. ¶ 7.
4
    Id. ¶ 11.
5
    Id. ¶¶ 14, 19.


                                                        1
                 Case 2:19-cv-00217-CMR Document 18 Filed 01/16/20 Page 2 of 8



Plaintiff alleges that she has remained current on her mortgage payments since the

reorganization. 6

             Over the following several years, Plaintiff alleges, Defendant assessed a number of fees

in violation of the terms of the mortgage. While Plaintiff was renovating the property, Defendant

allegedly declared it abandoned and had the locks changed. It also assessed fees for property

inspection and preservation, as well as late charges, on the allegedly false premise that the loan

was two months delinquent. The mortgage permits such fees only if there is (1) a breach of the

covenants and agreements in the note and mortgage, (2) a legal proceeding involving the

property that may significantly affect the servicer or owner’s interests in the property, or

(3) abandonment of the property. 7 Plaintiff alleges that none of those conditions were met. 8

             Plaintiff disputed Defendant’s preservation efforts and fees directly and through her

bankruptcy counsel and also wrote to Defendant pursuant to the Real Estate Settlement

Procedures Act (“RESPA”) asserting these errors and requesting more information. 9 When

Defendant did not take corrective action, 10 Plaintiff filed this lawsuit.

       II.        BREACH OF CONTRACT CLAIM

             Plaintiff alleges that Defendant breached the mortgage agreement by assessing fees that

were not permitted under that agreement. Defendant moves to dismiss this claim on mootness

grounds.




6
    Id. ¶ 19.
7
    Id. ¶ 29.
8
    Id. ¶ 30.
9
    Id. ¶¶ 17, 21, 28, 33.
10
     Id. ¶ 31.


                                                      2
               Case 2:19-cv-00217-CMR Document 18 Filed 01/16/20 Page 3 of 8



            Under Federal Rule of Civil Procedure 12(b)(1), a complaint must be dismissed if the

court lacks subject matter jurisdiction to hear the claim. 11 A motion to dismiss for lack of

standing is “properly brought pursuant to Rule 12(b)(1), because standing is a jurisdictional

matter.” 12 The first step in evaluating a motion under Rule 12(b)(1) is to “determine whether the

movant presents a facial or factual attack.” 13 A facial challenge “considers a claim on its face

and asserts that it is insufficient to invoke the subject matter jurisdiction of the court.” 14 A

factual challenge, by contrast, “contests the truth of the jurisdictional allegations.” 15

            Defendant asserts that it has refunded the disputed fees. 16 Defendant’s motion to dismiss

the contract claim is therefore a factual challenge because it asserts that the allegations that

originally gave Plaintiff standing—that Defendant charged her fees to which it was not entitled

under the mortgage—are no longer true. Accordingly, the Court will consider the Declaration

Defendant submitted with its Motion to Dismiss, which purports to substantiate those refunds. 17

            Parties must have a personal stake in the outcome of a case at every stage of the

litigation. 18 A case becomes moot “when . . . the parties lack a legally cognizable interest in the

outcome.” 19 In turn, when a plaintiff seeks to represent a class of similarly situated individuals,




11
     In re Schering-Plough Corp. Intron/Temodar Consumer Class Action, 678 F.3d 235, 243 (3d Cir. 2012).
12
     Id. (quoting Ballentine v. United States, 486 F.3d 806, 810 (3d Cir. 2007)).
13
     Id.
14
     Long v. Se. Pennsylvania Transportation Auth., 903 F.3d 312, 320 (3d Cir. 2018).
15
     Id.
16
     Def.’s Mem. Supp. Mot. to Dismiss [Doc. No. 14] at 1.
17
     Id. at Ex. 1.
18
     Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 71 (2013).
19
  Richardson v. Bledsoe, 829 F.3d 273, 278 (3d Cir. 2016) (quoting U.S. Parole Comm’n v. Geraghty, 445 U.S.
388, 396 (1980)).


                                                             3
              Case 2:19-cv-00217-CMR Document 18 Filed 01/16/20 Page 4 of 8



the general rule is that “the mooting of [the] named plaintiff’s claims prior to class certification

moots the entire case.” 20

           Plaintiff had raised the issue of the disputed fees with Defendant before suing to no avail.

Since she filed this suit, however, Defendant has credited back to Plaintiff’s account all the

disputed fees. Defendant contends that Plaintiff’s individual contract claim is therefore moot,

because Plaintiff has already gotten all the relief she could be entitled to.

           Plaintiff appears to concede that her individual contract claim is moot, and the Court

agrees. 21 The concept of mootness, however, is “more ‘flexible’ than other justiciability

requirements, especially in the context of class action litigation.” 22 “[W]hen a plaintiff's

individual claim for relief is ‘acutely susceptible to mootness’ by the actions of a defendant, that

plaintiff may continue to represent the class he is seeking to certify even if his individual claim

has been mooted by actions of the defendant.” 23 This is referred to as the “picking-off exception”

to mootness. It applies where a defendant can indefinitely prevent class certification by

repeatedly “‘buy[ing] off’ the small individual claims of the named plaintiffs,” defeating the

goals of Rule 23. 24

           This is a paradigmatic case of picking off for four reasons. First, Plaintiff’s claim became

moot through Defendant’s conduct—here, Defendant’s crediting back of the disputed fees. 25



20
  Hering v. Walgreens Boots Alliance, Inc., 341 F. Supp. 3d 412, 418 (M.D. Pa. 2018); Holmes v. Pension Plan of
Bethlehem Steel Corp., 213 F.3d 124, 135 (3d Cir. 2000).
21
     See Jolly Decl. [Doc. No. 14-1], ¶¶ 6–9.
22
     Richardson, 829 F.3d at 278 (quoting Geraghty, 445 U.S. at 400).
23
 Id. at 279 (quoting Weiss v. Regal Collections, 385 F.3d 337, 347–48 (3d Cir. 2004), rev’d on other grounds,
Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016)).
24
     Id. at 284–85 (quoting Pitts v. Terrible Herbst, Inc., 653 F.3d 1081, 1091 (9th Cir. 2011)).
25
  See Hering, 341 F. Supp. 3d 412, 418 (M.D. Pa. 2018) (finding that the picking-off exception did not apply where
plaintiff’s claims became moot because the court partially granted a motion to dismiss, not because of any action by
the defendants).


                                                             4
               Case 2:19-cv-00217-CMR Document 18 Filed 01/16/20 Page 5 of 8



Second, Defendant offered Plaintiff the complete relief she seeks only after she filed this lawsuit

styled as a class action. 26 Third, Plaintiff’s individual claim is relatively small; it is likely that

litigating a class certification motion would cost Defendant more than picking off individual

plaintiffs as they come. Fourth, and similarly, because of the nature of the claims here—disputed

fees charged to a loan account—Defendant was able to moot Plaintiff’s claims unilaterally and

without actually writing a check. 27 All Defendant had to do was clear from her account charges

that Plaintiff alleges Defendant was not entitled to anyway, and Plaintiff had no opportunity to

refuse this “settlement.” 28 In other words, this is an even clearer case than the typical picking-off

scenario, where a defendant makes a settlement offer that the plaintiff may accept or reject. 29

              Because the picking-off exception applies, the class claims are not mooted by

Defendant’s decision to clear the disputed charges from Plaintiff’s account. Accordingly,

Plaintiff’s breach of contract claim may proceed.

       III.      UNJUST ENRICHMENT CLAIM

              Plaintiff also asserts an unjust enrichment claim based on the assessment and retention of

the fees. Defendant has moved to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6).

Under Rule 12(b)(6), dismissal of a complaint for failure to state a claim upon which relief can

be granted is appropriate where a plaintiff’s “plain statement” lacks enough substance to




26
   See Def.’s Mem. Supp. Mot. to Dismiss [Doc. No. 14] at 1 (“Upon reviewing the Complaint, [Defendant] reversed
all of the disputed fees that had been charged to Plaintiff’s mortgage account.” (emphasis added)).
27
     Cf. Richardson, 829 F.3d at 276.
28
  Defendant cites Heard v. U.S. Soc. Sec. Admin., 170 F. Supp. 124 (D.D.C. 2016), as holding that the picking-off
exception does not apply where a defendant merely “engaged its internal procedures to address plaintiffs’
administrative complaints” and issued a refund of the disputed amounts of money, id. at 135. The court’s conclusion
there was far more limited and fact-bound than Defendant acknowledges, however, and in any event, the court
appeared to recognize that Weiss, which is binding on this Court, could compel the opposite result.
29
     See Weiss, 385 F.3d at 344.


                                                        5
              Case 2:19-cv-00217-CMR Document 18 Filed 01/16/20 Page 6 of 8



demonstrate that he is entitled to relief. 30 In determining whether a motion to dismiss should be

granted, the court must consider only those facts alleged in the complaint, accepting the

allegations as true and drawing all logical inferences in favor of the non-moving party. 31 Courts

are not, however, bound to accept as true legal conclusions framed as factual allegations. 32

Something more than a mere possibility of a claim must be alleged; a plaintiff must allege

“enough facts to state a claim to relief that is plausible on its face.” 33 The complaint must set

forth “direct or inferential allegations respecting all the material elements necessary to sustain

recovery under some viable legal theory.” 34

            In Pennsylvania, “the quasi-contractual doctrine of unjust enrichment is inapplicable

when the relationship between parties is founded on a written agreement or express contract.” 35

Here, the note and mortgage govern the relationship between the parties, including the

permissibility of the disputed fees: The mortgage agreement includes terms that permit

Defendant to assess inspection and preservation fees only in certain situations. 36

            Plaintiff cites the Restatement (Third) of Restitution and Unjust Enrichment, which

Pennsylvania has adopted, as supporting her assertion of an unjust enrichment claim here. The

Restatement explains that when one party to a contract makes a demand of the other that is


30
     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007).
31
   ALA, Inc. v. CCAIR, Inc., 29 F.3d 855, 859 (3d Cir. 1994); Fay v. Muhlenberg Coll., No. 07-4516, 2008 WL
205227, at *2 (E.D. Pa. Jan. 24, 2008).
32
     Twombly, 550 U.S. at 555, 564.
33
     Id. at 570.
34
     Id. at 562 (internal quotation marks and citations omitted).
35
  Umbelina v. Adams, 34 A.3d 151, 162 n.4 (Pa. Super. 2011) (quoting Braun v. Wal-Mart Stores, Inc., 24 A.3d
875, 896 (Pa. Super. 2011)); Benefit Tr. Life Ins. Co. v. Union Nat'l Bank of Pittsburgh, 776 F.2d 1174, 1177 (3d
Cir. 1985); Constar, Inc. v. Nat’l Distrib. Ctrs., Inc., 101 F. Supp. 2d 319, 324 (E.D. Pa. 2000) (“[W]here an express
contract governs the relationship of the parties, a party’s recovery is limited to the measure provided in the express
contract, [and] . . . there can be no recovery under a quantum meruit theory.”).
36
  Amend. Compl. ¶ 29; see Harris v. Homecomings Fin. Servs., Inc./Bank One, 377 F. App’x 240, 244 (3d Cir.
2010) (applying Pennsylvania rule where parties’ relationship was based on mortgage and loan note).


                                                             6
            Case 2:19-cv-00217-CMR Document 18 Filed 01/16/20 Page 7 of 8



unjustified under the contract, and the other accedes because the demand cannot be contested

before it is due, a claim in restitution can be made:

          Where a valid contract defines the scope of the parties’ respective performance
          obligations, a performance in excess of contractual requirements—neither
          gratuitous, nor pursuant to compromise—results in the unjustified enrichment of
          the recipient and a prima facie claim in restitution. . . . Faced with the impossibility,
          in many circumstances, of obtaining a determination of the parties’ rights and
          obligations before the claimed performance is due, and failing a compromise, a
          contracting party may be compelled by circumstances to render a performance to
          which the other is not entitled. Compulsion frequently lies in the fact that the
          alternative course of action—rejecting the other party’s demand before the
          requirements of the contract can be judicially determined—would expose the
          claimant to a risk of loss or liability whose expected value exceeds the amount in
          controversy. . . . The common-sense solution to this dilemma—allowing
          performance with reservation of rights—promotes justice and efficiency. 37

While this principle might support an unjust enrichment claim here in the abstract, it is

not responsive to the Pennsylvania rule Defendant invokes, which provides that unjust

enrichment is not an available theory of recovery when the parties’ relationship is based

on a contract. 38

          Plaintiff also argues that she is entitled to a restitutionary recovery on a theory of

mistake of law. It is not clear whether, under Pennsylvania law, mistake of law is a

separate claim in its own right, in which case the rule foreclosing claims where there is a

contract might not apply, or merely an alternate theory for an unjust enrichment claim. In

any event, however, the mistake that Plaintiff identifies as justifying restitution—that

Plaintiff was in default on her mortgage obligation—is not a mistake of law. It is a




37
     RESTATEMENT (THIRD) OF RESTITUTION AND UNJUST ENRICHMENT § 35 cmt. a (AM. LAW INST. 2011).
38
  See Grudkowski v. Foremost Ins. Co., 556 F. App’x 165, 170 n.8 (3d Cir. 2014) (“Pleading in the alternative
under [Federal Rule of Civil Procedure] 8(d)(2) is, of course, permissible, but pleading both breach of contract and
unjust enrichment is plausible only when the validity of the contract itself is actually disputed.” (internal citations
omitted)).


                                                           7
            Case 2:19-cv-00217-CMR Document 18 Filed 01/16/20 Page 8 of 8



mistake of fact. 39 Even on her own theory, then, this cannot save Plaintiff’s unjust

enrichment claim.

     IV.      CONCLUSION

           Although Plaintiff’s individual claim for breach of contract is moot, she may

nevertheless seek to represent a class of similarly situated borrowers. Plaintiff may seek

class certification “[a]t an early practicable time” despite the mootness of her individual

claim. 40 Plaintiff’s unjust enrichment claim, however, will be dismissed with prejudice.




39
  Wilson Area Sch. Dist. v. Skepton, 895 A.2d 1250, 1255 (Pa. 2006) (“This Court has defined ‘mistake of law’ as
meaning ‘a mistake as to the legal consequences of an assumed state of facts.’” (quoting Betta v. Smith et al., 81
A.2d 538, 539 (Pa. 1951)).
40
   Fed. R. Civ. P. 23(c)(1)(A). The picking-off exception applies to save class claims from mootness “only in
situations where the mooting of the individual claim ‘occurred at so early a point in litigation that the named
plaintiff could not have been expected to file a class certification motion.’” Richardson, 829 F.3d at 286 (quoting
Lucero v. Bureau of Collection Recovery, Inc., 639 F.3d 1239, 1249 (10th Cir. 2011)). When a plaintiff unduly
delays moving for class certification, the picking-off exception may not rescue the class claims. Defendant wisely
has not argued that that is the case here, since any delay was likely attributable to the three stipulated extensions of
time Defendant received to respond to the Complaint. See Doc. Nos. 5, 7, 9.


                                                            8
